Citation Nr: 1705412	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-46 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder and depressive disorder.  

2.  Entitlement to a rating for a lumbosacral spine disability in excess of 10 percent prior to October 10, 2008; in excess of 40 percent from October 10, 2008, to March 13, 2013, and in excess of 20 percent on and after March 14, 2013.  

3.  Entitlement to a rating in excess of 10 percent for a left (minor) wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to October 1980 and from June 2006 to December 2006, with additional service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for depressive disorder and increased ratings for lumbosacral spine degenerative disc disease and left (minor) wrist fracture.  A September 2013 rating decision increased the rating for the lumbosacral spine disability from 10 percent to 40 percent from October 10, 2008, to March 13, 2013, and assigned a 20 percent rating as of March 14, 2013.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Veteran asserts that service connection for a recurrent psychiatric disability and increased ratings for lumbosacral spine and left wrist disabilities are warranted.  The accredited representative notes that the Veteran was last provided VA examinations which addressed the lumbosacral spine and the left wrist disabilities in March 2013.  The representative requests that the Veteran's appeal be remanded so that the Veteran may be scheduled for VA examinations to assess the current nature and severity of the lumbosacral spine and left wrist disabilities.  

A September 2015 letter from Social Security Administration (SSA) states that the Veteran was in receipt of SSA disability benefits.  The documentation considered by the SSA in granting benefits is not of record.  VA's duty to assist includes an obligation to obtain records from SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The record shows that the Veteran was an active member of the Army Reserve between 2006 and 2014.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve have not been verified and the service medical records associated with that duty have not been requested for incorporation into the record.  Additionally, clinical documentation dated after September 2013 is not of record.  

VA should obtain all relevant service, VA, and private treatment records which could potentially be helpful in resolving the claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last provided examinations of the lumbosacral spine and the left wrist in March 2013.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the Veteran's request that the appeal be remanded, the Board finds that further VA spine and left wrist examinations are necessary to adequately assess the current nature and severity of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or the appropriate service entity and request verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and forward all available service medical and personnel records associated with the Veteran's service for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of the service-connected disabilities since September 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

3.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including that provided after September 2013.  

4.  Contact the SSA and request that copies of all records developed in association with the Veteran's award of disability benefits be forwarded for incorporation into the record.  

5.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected lumbosacral spine disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the lumbosacral spine.  The examiner should state whether there is any additional loss of lumbosacral spine function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  Note any incapacitating episodes associated with the lumbosacral spine disability and the frequency and duration.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(c)  Specifically address the impact of the lumbosacral spine disability on the Veteran's vocational pursuits.  

6.  Schedule the Veteran for a VA wrist examination to assist in determining the current severity of the service-connected left wrist fracture residuals with lunate bone avascular necrosis and de Quervain's tenosynovitis.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the left wrist.  The examiner should state whether there is any additional loss of left wrist function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(b)  Specifically address the impact of the left wrist disability on the Veteran's vocational pursuits.  

7.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all psychiatric disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability found was incurred in service or is related to service or any incident of service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any psychosis manifested within one year following separation from service.

8.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then ret urn the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

